DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 07 January 2022.
Claims 1 – 3, 5 – 11, 17 – 19, 21 – 28 and 30 are pending.
Applicant’s remarks, with respect to prior art rejections, have been considered but are not persuasive in view of newly cited portions of prior art of record.  This Office Action has been made FINAL.

Interview Summary
An attempt was made, on February 11 2022, to Philip Harris (Reg. No. 70,011) in order to resolve outstanding issues below but no response was received.  Therefore, this Office Action is hereby issued.

Claim Objections
Claims 21 – 23 are objected to because of the following informalities.  Appropriate correction is required.

Claim 21 should be amended to “a third physical address indicating the memory location of the first plurality of entries”.  This is to maintain proper antecedence to “a memory location of the first plurality of entries” recited in claim 17.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

(claim 1) a control component coupled with the memory array and configured to cause the apparatus to: 
receive, from a host device, a read command comprising a first logical block address associated with a location of at least a portion of data stored in the apparatus, wherein the data spans a plurality of consecutive physical addresses; 
determine, based at least in part on the first logical block address, a memory location of a first plurality of entries that map a first plurality of logical block addresses comprising the first logical block address to a corresponding first plurality of physical addresses; 
read, based at least in part on the first logical block address, a first entry of the first plurality of entries, the first entry comprising a first physical address of the plurality of consecutive physical addresses and a first value of a flag; 
read the at least the portion of the data from a second physical address of the plurality of consecutive physical addresses based at least in part on the first physical address and the first value of the flag, wherein the second physical address is different than the first physical address of the plurality of consecutive physical addresses; 
and transmit the data to the host device
(claim 2) wherein the control component is further configured to cause the apparatus to: 
determine, based at least in part on the first physical address and the first value of the flag, the second physical address based at least in part on identifying a non-zero offset from the first physical address
(claim 8) a control component coupled with the memory array and configured to cause the apparatus to: 
receive, from a host device, a read command comprising a first logical block address associated with a location of at least a portion of data stored in the apparatus, wherein the data spans a plurality of consecutive physical addresses; 
determine, based at least in part on the first logical block address, a memory location of a first plurality of entries that map a first plurality of logical block addresses comprising the first logical block address to a corresponding first plurality of physical addresses; 
read, based at least in part on the first logical block address, a first entry of the first plurality of entries, the first entry comprising a first physical address of the plurality of consecutive physical addresses and a first value of a flag; 
read the at least the portion of the data from a second physical address of the plurality of consecutive physical addresses based at least in part on the first physical address and the first value of the flag; 
transmit the data to the host device;
receive, from the host device, a second read command comprising a second logical block address associated with second data stored in the apparatus; 

read, based at least in part on determining the memory location of the first plurality of entries and on the second logical block address, a second entry of the first plurality of entries, the second entry comprising a second physical address and a second value of the flag, wherein, based at least in part of the second value of the flag, the second physical address indicates a location of a second plurality of entries that map a subset of the first plurality of logical block addresses, comprising the second logical block address, to a corresponding subset of the first plurality of physical addresses; 
identify, based at least in part on the second entry of the first plurality of entries, a first entry of the second plurality of entries, the first entry of the second plurality of entries comprising a fourth physical address indicating a location of the second data; 
read the second data from the fourth physical address based at least in part on identifying the first entry of the second plurality of entries; 
and transmit the second data to the host device
(claim 9) wherein the control component is further configured to cause the apparatus to: 

and store the data at the plurality of consecutive physical addresses based at least in part on receiving the plurality of write commands
(claim 10) wherein the control component is further configured to cause the apparatus to: 
store, before receiving the read command, the first value of the flag and the first physical address of the plurality of consecutive physical addresses in the first entry of the first plurality of entries based at least in part on writing the data to the plurality of consecutive physical addresses

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 9 – 11, 17 – 19 and 25 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20190220416) in view of Mansell (US 20090292899).

Regarding claim 1, Jung teaches
An apparatus, comprising: 
a memory array; (memory array = Fig. 1 nonvolatile memory device 100) 
a control component (112(f) interpretation = memory controller (see spec ¶[34])) (control component = Fig. 1 controller 200) coupled with the memory array and configured to cause the apparatus to: (Jung teaches in Fig. 1, controller 200 connected to nonvolatile memory device 100, wherein processor, in controller 200, controls internal function blocks and nonvolatile memory device 100 (see ¶[56]).)
receive, from a host device (host device = host apparatus), a read command (read command = read request) comprising a first logical block address (first logical block address = read-requested logical address) associated with a location of at least a portion of data stored in the apparatus, wherein the data spans a plurality of consecutive physical addresses; 
determine, based at least in part on the first logical block address, a memory location (memory location = SME index) of a first plurality of entries (first plurality of entries = sequential map entry SME) that map a first plurality of logical block addresses comprising the first logical block address to a corresponding first plurality of physical addresses;
read, based at least in part on the first logical block address, a first entry of the first plurality of entries, the first entry comprising a first physical address (first physical address = start PBA with SB index + sector index) of the plurality of consecutive physical addresses [and a first value of a flag]; 
read the at least the portion of the data from a second physical address (second physical address = calculated physical address) of the plurality of consecutive physical addresses based at least in part on the first physical address [and the first value of the flag], wherein the second physical address is different than the first physical address of the plurality of consecutive physical addresses; 
and transmit the data to the host device (Jung teaches when read request is received from a host apparatus, searching for sequential map entry SME that includes read-requested logical address and when said sequential map entry SME is present, returning SME index of said sequential map entry SME (see ¶[85]).  Jung further teaches using said SME index to detect said sequential map entry SME and calculate offset between said read-requested logical address and start logical address of said sequential map entry SME, where data is read from position of calculated physical address (second physical address) that is obtained by adding said offset to sector index of physical address (first physical address) in said sequential map entry SME (see ¶[86]).  Jung also teaches that said sequential map entry SME (with said start logical address and said sector index of said physical address) represents mapping of sequential logical addresses with write data that is stored in sequential sectors of said physical address (see exemplary Fig. 6A-6B, ¶[73], [75-76]) (a first entry of the first plurality of entries, the first entry comprising a first physical address of the plurality of consecutive physical addresses).  Therefore, said read request, to an offset of logical address within said sequential map entry SME, is to write data that is stored in sequential sectors of physical address (a read command comprising a first logical block address associated with a location of at least a portion of data stored in the apparatus, wherein the data spans a plurality of consecutive physical addresses).)

As noted in claim 1, Jung teaches using first physical address (in first entry) in calculating second physical address for data read (see claim 1 “the first entry comprising a first physical address of the plurality of consecutive physical addresses” and “read the at least the portion of the data from a second physical address of the plurality of consecutive physical addresses based at least in part on the first physical address”) but does not appear to explicitly teach said physical address is to be used (for said data read) based on value of flag in said first entry (see also limitation below).
the first entry comprising a first physical address of the plurality of consecutive physical addresses and a first value of a flag; 
read at the least the portion of the data from a second physical address of the plurality of consecutive physical addresses based at least in part on the first physical address and the first value of the flag

However, Mansell teaches
[the] first entry (first entry = Fig. 4 entry 330) comprising a first physical address (first physical address = Fig. 4 address in physical or intermediate address in entry 330) [of the plurality of consecutive physical addresses] and a first value (first value = not set) of a flag (flag = Fig. 4 intermediate address (IA) bit in entry 330);
using, based on the flag, the first physical address in data access (Mansell teaches that entry 330 includes i) virtual address and an associated address that is either physical address or intermediate address (see Fig. 4, ¶[76]), and ii) intermediate address (IA) bit (see Fig. 4, ¶[81]).  Mansell also teaches when said IA bit is not set, said associated address is physical address (see ¶[22], [90]) that is used in data access (see ¶[69]).)
In view of Mansell, Jung is modified such that said first physical address (used in calculating said second physical address for said read data) is determined to be physical address (that can be used in said read data) based on flag in said first entry.  Note that said second physical address is based on said first physical address that is based on said flag (see also spec ¶[64], [66] where flag is used to indicate that physical address points to starting page of data and if LBA (of read) is not to said starting page, calculate second physical address by adding offset to said physical address).


It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to modify Jung in the manner described supra because it would provide efficient address translation mechanism while addressing invalidation of two stage address translation process using different sizes of memory regions (i.e. large page on top of small page problem) (Mansell, ¶[16], [20]).

Claim 17 is the computer-readable medium claim corresponding to the apparatus claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.  Jung also teaches
A non-transitory computer-readable medium storing code comprising instructions, which when executed by a processor (processor = Fig. 1 processor 220) of an electronic device (electronic device = Fig. 1 controller 200), cause the electronic device to (Jung teaches processor 220 may drive a code-type instruction or algorithm (for example, software) loaded into the RAM 240 and control internal function blocks and the nonvolatile memory device 100 (see ¶[56]).)

Claim 26 is the method claim corresponding to the apparatus claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.

Regarding claim 2, Jung in view of Mansell teach the apparatus of claim 1
determine, based at least in part on the first physical address (first physical address = start PBA with SB index + sector index) [and the first value of the flag], the second physical address (second physical address = calculated physical address) based at least in part on identifying a non-zero offset from the first physical address (Jung teaches using SME index to detect sequential map entry SME and calculate offset between said read-requested logical address and start logical address of said sequential map entry SME, where data is read from position of calculated physical address (second physical address) that is obtained by adding said offset to sector index of physical address (first physical address) in said sequential map entry SME (see ¶[86]).  In exemplary embodiment, said offset is 29 (non-zero offset) (see ¶[90]).)

As noted in claim 2, Jung teaches determining, based on first physical address, second physical address based on identifying non-zero offset from said first physical address.  As noted in claim 1, Mansell already teaches determining, based on IA bit (flag) in entry (first entry) that an address (first physical address), in said entry, is physical address that is used in data access (see ¶[22], [90]).  In view of Mansell, Jung is modified such that said first physical address (used in determining said second physical address) is determined to be physical address based on flag.  Note that said second physical address is based on said first physical address that is based on said flag (see also spec ¶[64], [66] where flag is used to indicate that physical address points to starting page of data and if LBA (of read) is not to said starting page, calculate second physical address by adding offset to said physical address).
It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to modify Jung in the manner described supra because it would 

Claim 18 is the computer-readable medium claim corresponding to the apparatus claim 2 and is rejected under the same reasons set forth in connection with the rejection of claim 2.
Claim 27 is the method claim corresponding to the apparatus claim 2 and is rejected under the same reasons set forth in connection with the rejection of claim 2.

Regarding claim 3, Jung in view of Mansell teach the apparatus of claim 1 where Jung also teaches
wherein the first physical address (first physical address = start PBA with SB index + sector index) corresponds to a starting page of a plurality of pages (plurality of pages = plurality of sectors) corresponding to the plurality of consecutive physical addresses (plurality of consecutive physical addresses = sequential sectors of SB index) (Jung also teaches that sequential map entry SME (with start logical address and start PBA with SB index + sector index) represents mapping of sequential logical addresses with write data that is stored in sequential sectors of SB index (see exemplary Fig. 6A-6B, ¶[73], [75-76]).  Note that said sector index refers to start sector of said sequential sectors.)

Claim 19 is the computer-readable medium claim corresponding to the apparatus claim 3 and is rejected under the same reasons set forth in connection with the rejection of claim 3.


Regarding claim 9, Jung in view of Mansell teach the apparatus of claim 1 where Jung also teaches
receive, from the host device (host device = host apparatus) before receiving the read command, a plurality of write commands, a first write command of the plurality of write commands comprising the first logical block address corresponding to the first physical address (first physical address = start PBA with SB index + sector index), wherein the plurality of write commands is associated with writing the data to the plurality of consecutive physical addresses (plurality of consecutive physical addresses = sequential sectors); 
and store the data at the plurality of consecutive physical addresses based at least in part on receiving the plurality of write commands (Jung teaches receiving, from host apparatus, plural write commands comprising first write command (WCMD1), second write command (WCMD2) and third write command (WCMD3) (see Fig. 6A, ¶[73]).  WCMD1 writes write data to sequential sectors of super block, where logical addresses (corresponding to said WCMD1) is mapped to said sequential sectors (see ¶[73]).  Jung further teaches generating sequential map entry SME with i) start logical address of said logical addresses, ii) SB index of said super block and iii) start sector index of said sequential sectors (see ¶[75-76]), where, in claim 1, Jung teaches read request to a read-requested logical address that is offset from said start logical address (in said sequential map entry SME) and data is read from calculated physical address that is obtained by adding said offset to said start sector index of said SB index (see ¶[85-86).  Note that said read-requested logical address (first logical block address) is part of said logical address of WCMD1.  In addition note that said sequential map entry SME is i) generated after WCMD1 writes to said sequential sectors, and ii) later used in said read request.  In other words, said WCMD1 is before said read request.)

Claim 25 is the computer-readable medium claim corresponding to the apparatus claim 9 and is rejected under the same reasons set forth in connection with the rejection of claim 9.

Regarding claim 10, Jung in view of Mansell teach the apparatus of claim 10 where Jung also teaches
store, before receiving the read command, [the first value of the flag] and the first physical address (first physical address = start PBA with SB index + sector index) of the plurality of consecutive physical addresses (plurality of consecutive physical addresses = sequential sectors) in the first entry of the first plurality of entries (first plurality of entries = sequential map entry SME) based at least in part on writing the data to the plurality of consecutive physical addresses (As noted in claim 9, Jung teaches WCMD1 writes write data to sequential sectors of super block, where logical addresses (corresponding to said WCMD1) is mapped to said sequential sectors (see ¶[73]).  Jung further teaches, upon writing said write data, generating sequential map entry SME with i) start logical address of said logical addresses, ii) SB index of said super block and iii) start sector index of said sequential sectors (see ¶[75-76]), where, in claim 1, Jung teaches read request to a read-requested logical address that is offset from said start logical address (in said sequential map entry SME) and data is read from calculated physical address that is obtained by adding said offset to said start sector index of said SB index (see ¶[85-86).  Note that said sequential map entry SME is i) generated after WCMD1 writes to said sequential sectors, and ii) later used in said read request.  In other words, said WCMD1 is before said read request.)

As noted in claim 10, Jung teaches storing, before receiving read command, first physical address in first entry of first plurality of entries.  Mansell teaches when storing physical address in consolidated entry, clearing intermediate address (IA) bit of said consolidated entry (first value of flag) (see ¶[87]).  Since Jung teaches storing said first physical address in said first entry, in view of Mansell, Jung as modified is modified such that flag, in said first entry, is set to clear when storing said first physical address.
It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to modify Jung in the manner described supra because it would provide efficient address translation mechanism while addressing invalidation of two stage address translation process using different sizes of memory regions (i.e. large page on top of small page problem) (Mansell, ¶[16], [20]).

Regarding claim 11, Jung in view of Mansell teach the apparatus of claim 1 where Mansell teaches
wherein the first value (first value = not set) of the flag (flag = intermediate address (IA) bit in entry 330) indicates that the first physical address comprises the location of the at least the portion of the data (As noted in claim 1, Mansell teaches when IA bit is not set, address (first physical address), in physical or intermediate address in entry 330, is physical address (see ¶[22], [90]), wherein said physical address causes data to be accessed in memory (see ¶[69]).  Note that said IA bit (being not set) indicates that said address comprise physical address (or location) where data is accessed.)

Claims 5 – 7, 21 – 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Mansell, and further in view of Asano (US 20120072644).

Regarding claim 5, Jung in view of Mansell teach the apparatus of claim 1 which determines memory location of first plurality of entries but do not appear to explicitly teach
determine the memory location of the first plurality of entries by determining a third physical address indicating the memory location of the first plurality of entries based at least in part on the first logical block address

However, Asano teaches
determine [the] memory location of [the] first plurality of entries by determining a third physical address indicating the memory location of the first plurality of [entries] entry based at least in part on [the] first logical block address (Asano teaches bits of logical address (first logical block address) is used to index first table that stores information (third physical address) specifying second table entry (first plurality of entry) (see ¶[37]).)


Jung, Mansell and Asano are analogous art to the claimed invention because they are in the same field of endeavor, storage management.
It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art to modify Jung as modified in the manner described supra because it would reduce cost by partially storing mapping information in SRAM and NAND (Asano, ¶[36]).

Claim 21 is the computer-readable medium claim corresponding to the apparatus claim 5 and is rejected under the same reasons set forth in connection with the rejection of claim 5.
Claim 30 is the method claim corresponding to the apparatus claim 5 and is rejected under the same reasons set forth in connection with the rejection of claim 5.

Regarding claim 6, Jung in view of Mansell and Asano teach the apparatus of claim 5 where Jung also teaches
and the plurality of consecutive physical addresses (plurality of consecutive physical addresses = sequential sectors) indicates locations of a plurality of pages of a second type of memory (second type of memory = nonvolatile memory device) in the apparatus (As noted in claim 1, Jung teaches that sequential map entry SME (with start logical address and sector index + SB index) represents mapping of sequential logical addresses with write data that is stored in sequential sectors of said SB index (see exemplary Fig. 6A-6B, ¶[73], [75-76]), wherein sectors are part of pages of nonvolatile memory device (see Fig. 2A, ¶[46]).  Therefore, said sequential sectors are locations within pages.)

Asano also teaches
wherein the third physical address indicates a location of a first page (first page = storage region) of a first type of memory (first type of memory = SRAM) of the apparatus (Asano teaches second table is stored in SRAM where first table stores information (third physical address) specifying a storage region is said second table (see ¶[37]).)

Claim 22 is the computer-readable medium claim corresponding to the apparatus claim 6 and is rejected under the same reasons set forth in connection with the rejection of claim 6.

Regarding claim 7, Jung in view of Mansell and Asano teach the apparatus of claim 6 where Jung also teaches
the second type of memory comprises NAND memory of the apparatus (Jung teaches that sectors are part of pages in nonvolatile memory (see ¶[46]), wherein said nonvolatile memory is NAND flash memory device (see ¶[43]).)

Asano also teaches
wherein the first type of memory comprises SRAM of the apparatus (As noted in claim 6, Asano teaches second table is stored in SRAM (see ¶[37]).)

Claim 23 is the computer-readable medium claim corresponding to the apparatus claim 7 and is rejected under the same reasons set forth in connection with the rejection of claim 7.

Allowable Subject Matter
Claims 8 and 24 (indicated as allowable over prior art in Office Action mailed 08 October 2021 but objected to as being dependent of rejected claim) are written in independent form.  Therefore, claims 8 and 24 are in condition for allowance.

Response to Remarks
Applicant’s remarks, with respect to prior art rejections, have been considered but are not persuasive.  Prior art of record still teach amended independent claims 1, 17 and 26 (see rejection supra).  Dependent claims stand rejected as noted supra.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139